F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         FEB 4 2003
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk

JOHN A. HUDSON,

          Plaintiff - Appellant,

v.

CORRECTIONS CORPORATION OF                             No. 02-6140
AMERICA; GARLAND JEFFERS,                        D.C. No. CIV-00-1606-A
Warden; FIGUEARO, Deputy Warden;                    (W.D. Oklahoma)
DEPUTY BRADLEY, Deputy Warden;
DEPUTY DELGADO, Deputy
Warden; DEPUTY AVERY, Deputy
Warden,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Proceeding pro se, Plaintiff John A. Hudson appeals the district court’s

dismissal of the civil rights complaint he brought against defendants pursuant to

42 U.S.C. § 1983. Upon review of the parties’ appellate briefs and de novo

review of the entire record on appeal, this court affirms the district court’s

dismissal of Hudson’s complaint for substantially those reasons set forth in the

magistrate judge’s report and recommendation dated June 6, 2001 and the district

court’s orders dated July 20, 2001 and October 11, 2001.

                                       ENTERED FOR THE COURT



                                       Michael R. Murphy
                                       Circuit Judge




                                         -2-